IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37970

STATE OF IDAHO,                                   )      2011 Unpublished Opinion No. 405
                                                  )
       Plaintiff-Respondent,                      )      Filed: March 24, 2011
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
ADAM RICHARD COCHRAN,                             )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin Ray Simpson, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years for rape, and order relinquishing jurisdiction,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Adam Richard Cochran pled guilty to rape. I.C. § 18-6001. The district court sentenced
Cochran to a unified term of fifteen years, with a minimum period of confinement of five years
but retained jurisdiction. Thereafter, the district court relinquished jurisdiction and reduced the
determinate portion of Cochran’s sentence to three years.        Cochran appeals, challenging the
court’s relinquishment of jurisdiction and failure to further reduce his sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State



                                                 1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We note that the decision
to place a defendant on probation or whether, instead, to relinquish jurisdiction over the
defendant is a matter within the sound discretion of the district court and will not be overturned
on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10
(1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990). The record
in this case shows that the district court properly considered the information before it and
determined that probation was not appropriate. We hold that Cochran has failed to show that the
district court abused its discretion, and we therefore affirm the order relinquishing jurisdiction.
        Therefore, Cochran’s judgment of conviction and sentence, and the district court’s orders
relinquishing jurisdiction and modifying the sentence to fifteen years with three years
determinate without further modification are affirmed.




                                                     2